           Case 2:20-cv-00356-JLR-BAT Document 1 Filed 03/04/20 Page 1 of 7



 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9
     OSCAR LEE OLIVE, IV., an individual            )
10                                                  )       No.
            Plaintiff,                              )
11                                                  )
                                                    )
            v.                                      )
12                                                  )       PLAINTIFF'S COMPLAINT FOR
   HAYLEY MARIE ROBINSON, an                        )       DAMAGES
13 individual, and Does 1-20 inclusive              )
                                                    )       1. DEFAMATION
14                         Defendants               )
                                                    )       2. INTENTIONAL INFLICTION OF
                                                    )          EMOTIONAL DISTRESS
15                                                  )
                                                    )
16                                                  )       Jury Trial Demanded
                                                    )
17                                                  )

18         COMES NOW Plaintiff Oscar Lee Olive, IV (“Plaintiff”) files this Complaint against

19 Defendants Hayley Marie Robinson (“Defendant”) and alleges as follows:

20                                            THE PARTIES

21   1.            Plaintiff Oscar Lee Olive, IV, is an individual currently living in Broward County,

22   Florida ("Plaintiff") at all relevant times.

23   2.            Defendant Hayley Marie Robison ("Defendant") is an individual residing in

24   Whatcom County at 487 Westerly Rd #102, Bellingham, WA 98226. Robinson also uses
                                                                              Oscar Olive (Plaintiff)
      COMPLAINT                                         1                     101 N. Ocean Drive,
                                                                              Suite 132
                                                                              Hollywood, FL 33319
                                                                              (850) 319-9023
           Case 2:20-cv-00356-JLR-BAT Document 1 Filed 03/04/20 Page 2 of 7



 1   “Ireland Rose” as an alias. Robinson previously worked as a model. Robinson currently

 2   promotes herself in the online pornography industry under the name of “Ireland Rose” or

 3   “Ireland Rose Marie”.

 4   3.           Kiersten Alexandra Klag (“Klag”) is a resident of Westchester, West Virginia.

 5   4.           Defendant Robinson refers to Klag as “Norah” or Klag on Defendant’s website.

 6   5.           The true names and capacities of DOES 1 through 20 are presently unknown to

 7   Plaintiff and when they become known, Plaintiff will amend this Complaint by identifying the

 8   true names and capacities of the Doe defendants herein sued as fictitious Doe defendants;

 9   Plaintiff is informed and believes and on such information and belief alleges that each of said

10   Defendants is responsible to Plaintiff in some actionable manner as set forth herein.

11                                 JURISDICTION AND VENUE

12   6.           This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

13   § 1332 in that Defendants reside in Washington State within the jurisdiction of this Court, and

14   at all relevant times Plaintiff resided in Florida. The amount in controversy exceeds $75,000.

15   7.           Personal jurisdiction and venue are proper in this Court because the Defendant is

16   located in the Western District of Washington.

17                                    STATEMENT OF FACTS

18   8.           On or around June 1, 2016 Plaintiff paid for Defendant Robinson and her former

19   boyfriend, Justus Kepel, to travel to Suitland, Maryland, to work a modeling photo shoot

20   pursuant to an agreement entered into between Plaintiff and Robinson in or about May 2016.

21   9.           On or around July 3, 2016 Plaintiff, and Defendants Robinson and Kepel, were at

22   Plaintiff's Maryland residence with another model, Klag. While at Plaintiff's house/home

23   studio Robinson and Kepel demanded Plaintiff pay them more money for the modeling photo

24   shoot. Plaintiff declined. Defendants Robinson and Kepel grew angry when Plaintiff informed
                                                                              Oscar Olive (Plaintiff)
     COMPLAINT                                      2                         101 N. Ocean Drive,
                                                                              Suite 132
                                                                              Hollywood, FL 33319
                                                                              (850) 319-9023
           Case 2:20-cv-00356-JLR-BAT Document 1 Filed 03/04/20 Page 3 of 7



 1   them, that pursuant to their agreement, all costs, including the costs paid by Plaintiff for the

 2   Defendants' airline tickets, would be deducted from Robinson's pay. Defendants Robinson and

 3   Kepel stated they "would get even" with Plaintiff and cause him personal and financial harm.

 4   10.          On or around November 1, 2016, Robinson admitted she had intentionally lied

 5   and made the false factual statements against Plaintiff in his personal and professional

 6   capacity.

 7   11.          On or about November 2, 2016, Robinson admitted that her statements of and

 8   concerning Plaintiff and the false claims of sexual misconduct and theft were false.

 9   12.          On or around June 12, 2016 Plaintiff filed an action in the Federal District Court,

10   Western District of Washington against Defendant Robinson and her former boyfriend Justus

11   Keppel (Dist. Court case no. 2:18-cv-00862) alleging Robinson and Keppel had used Facebook

12   to publish false and defamatory statements about Plaintiff. On or around Oct. 1, 2019 the court

13   entered judgment against Keppel finding Plaintiff had proven Keppel aided and abetted

14   Robinson’s defamatory statements against Plaintiff using Keppel’s Facebook account. The

15   Court awarded Plaintiff damages for defamation and intentional infliction of emotional

16   distress. The Court stayed the case against Defendant Robinson due to Robinson filing

17   bankruptcy. Defendant Robinson wrote on her webpage that she filed bankruptcy to obtain a

18   “pardon” her from the financial liability from the federal lawsuit filed by Plaintiff.

19   13.          On or around May 10, 2019 Defendant Robinson filed her petition for Chapter 7

20   bankruptcy protection.

21   14.          On or around June 1, 2019, after filing her bankruptcy petition, Robinson falsely

22   published on a new platform, her business website https://irelandrosemarie.wordpress.com

23   stating that Plaintiff had sexually assaulted “Norah” (aka Klag) and that Plaintiff was found

24   “guilty”. Defendant Robinson made false factual statements inputting that Plaintiff had
                                                                                Oscar Olive (Plaintiff)
     COMPLAINT                                       3                          101 N. Ocean Drive,
                                                                                Suite 132
                                                                                Hollywood, FL 33319
                                                                                (850) 319-9023
           Case 2:20-cv-00356-JLR-BAT Document 1 Filed 03/04/20 Page 4 of 7



 1   commented a crime, sexual assault, assault, stolen money. Defendant Robinson further

 2   representing as a fact that Plaintiff had been raided by government, arrested, and charged with

 3   a crime. Defendant Robinson knew the statements made against Plaintiff were false as

 4   Defendant Robinson admitted to knowingly fabricating statements in injure Plaintiff personally

 5   and professionally.

 6   15.          On or around July 1, 2019 through March 4, 2020 Defendant Robinson used

 7   Facebook pages under various aliases, Twitter and other web platforms to direct approximately

 8   five to ten thousand followers to her webpage where Defendant published the false allegations

 9   of sexual assault and theft against Plaintiff as a basis to obtain money from third parties over

10   the internet using Googlepay, Cashapp, Venmo, Paypal and payable to Defendant Robinson.

11   16.          Robinson's postings were admittedly intended to expose Plaintiff to hatred,

12   contempt, ridicule or obloquy, to deprive him of the benefit of public confidence or social

13   intercourse, or to injure him in his business, trade, and/or profession as a photographer.

14   17.          Robinson's false factual statements were viewed by individuals, many in the

15   photography and modeling business in which Plaintiff has a career. Plaintiff, as a result of

16   Defendant’s defamatory claims, was labeled a “felon” on social media. Plaintiff has no felony

17   convictions. Defendant Robinson's postings were seen by Plaintiff’s clients which harmed

18   Plaintiff's reputation. As the result of Defendant Robinson's malicious actions Plaintiff has

19   suffered damage to his reputation and damages exceeding $75,000.00.

20   18.          At all times, Defendants conduct was extreme and outrageous, using Defendant’s

21   web pages to defame Plaintiff in exchange for obtaining money to pay her bills, and to injure

22   Plaintiff emotionally and professionally. Defendants' conduct was so extreme, exceeding the

23   bounds of decency, and found to be to be regarded as atrocious, and utterly intolerable in a

24   civilized community.
                                                                               Oscar Olive (Plaintiff)
     COMPLAINT                                       4                         101 N. Ocean Drive,
                                                                               Suite 132
                                                                               Hollywood, FL 33319
                                                                               (850) 319-9023
           Case 2:20-cv-00356-JLR-BAT Document 1 Filed 03/04/20 Page 5 of 7



 1   19.            Defendants' actions were outrageous and extreme and caused Plaintiff extreme

 2   emotional distress. Plaintiff suffers from depression, fear, nausea, and sleeplessness, as the

 3   direct and proximate result of Defendants' outrageous conduct.

 4   20.            Defendant Robinson’s intentional defamatory statements were intended to injure

 5   Plaintiff and to benefit Defendant financially. Defendant Robinson acted with malice,

 6   oppression and/fraud as to warrant imposition of punitive damages.

 7                                    FIRST CAUSE OF ACTION

 8                                           DEFAMATION

 9                    (AGAINST DEFENDANT ROBINSON AND DOES 1-20)

10   21.            Plaintiff hereby incorporates, incorporates and re-alleges paragraphs 1-20 as set

11   forth above.

12   22.            That between June 1, 2019 through March 4, 2020, Defendant Robinson made

13   false factual statements against Plaintiff by publishing on her personal webpage, used to

14   promote her pornography business, that Plaintiff had engaged in criminal activities imputing

15   moral turpitude, sexual assault, assault and theft.

16   23.            Defendants postings were intended to harm Plaintiff reputation for the finance

17   benefit of the Defendant. Defendant’s conduct was at all times unprivileged.

18   24.            Defendant Robinson admitted to fabricating false facts of and concerning

19   Plaintiff.

20   25.            As the direct and proximate result of Defendant's actions, Plaintiff's personal

21   reputation and business reputation suffered, as a result of Defendant’s web page postings.

22                                    SECOND CAUSE OF ACTION

23                    INTENTIONAL INFLICTION OF EMOTION DISTRESS

24                    (AGAINST DEFENDANT ROBINSON AND DOES 1-20)
                                                                                Oscar Olive (Plaintiff)
     COMPLAINT                                        5                         101 N. Ocean Drive,
                                                                                Suite 132
                                                                                Hollywood, FL 33319
                                                                                (850) 319-9023
           Case 2:20-cv-00356-JLR-BAT Document 1 Filed 03/04/20 Page 6 of 7



 1   26.            Plaintiff hereby incorporates, incorporates and re-alleges paragraphs 1-20 as set

 2   forth above.

 3   27.            Defendants' acts of making false statements of facts against Plaintiff concerning

 4   sexual misconduct and theft were extreme outrageous, designed to injure Plaintiff while

 5   Defendant obtained money in exchange for defaming Plaintiff.

 6   28.            Defendants' conduct was intended to cause Plaintiff emotional harm.

 7   29.            As the direct and proximate result of Defendants' conduct Plaintiff suffers from

 8   extreme emotional distress. Plaintiff suffers from depression, fear, nausea, panic attacks, and

 9   loss of sleep, as the direct and proximate result of Defendants' outrageous conduct. Plaintiff

10   requires the use of an emotional support animal.

11                                    DEMAND FOR JURY TRIAL

12   30.            Plaintiff requests trial by jury.

13                                        PRAYER FOR RELIEF

14 WHEREFORE, Plaintiff prays that he has judgment against Defendants as follows:

15

16 FOR CAUSE OF ACTION NO. 1:

17         a.       For all general and special damages to be proven at trial, including but not limited

18                  to loss of past and future income, benefits, and pension.

19 FOR CAUSE OF ACTION NO. 2:

20         b.       For all general and special damages to be proven at trial, including past and future

21                  pain and suffering.

22 FOR ALL CAUSES OF ACTION:

23         c.       Award Plaintiff the costs of this action, and

24         d.       An award of any other relief as this Court deems just and proper.
                                                                                Oscar Olive (Plaintiff)
     COMPLAINT                                          6                       101 N. Ocean Drive,
                                                                                Suite 132
                                                                                Hollywood, FL 33319
                                                                                (850) 319-9023
          Case 2:20-cv-00356-JLR-BAT Document 1 Filed 03/04/20 Page 7 of 7



 1 Dated: March 4, 2020                      Respectfully submitted,

 2

 3                                           By:
                                                    Oscar Lee Olive, IV
 4                                                  Plaintiff, In Pro Per
                                                    101 N. Ocean Drive,
 5                                                  Suite 132
                                                    Hollywood, FL 33319
 6                                                  (850) 319-9023
                                                    Oscar.L.Olive@gmail.com
                                                    (850) 319-9023
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                                  Oscar Olive (Plaintiff)
     COMPLAINT                           7                        101 N. Ocean Drive,
                                                                  Suite 132
                                                                  Hollywood, FL 33319
                                                                  (850) 319-9023
